



Exhibit 10.1

 

PACE HEALTH MANAGEMENT SYSTEMS, INC.

 

January 12, 2007        

 

 

 

RE:

Amendment of Stock Purchase Agreement

 

To the parties listed

on the signature page hereto:

 

Reference is hereby made to the STOCK PURCHASE AGREEMENT (the “Agreement”),
dated August 2, 2006 by and among Pace Health Management Systems, Inc., an Iowa
corporation (“Purchaser”), ConMed, Inc., a Maryland corporation (“Company”) and
the stockholders identified on Schedule I thereto (each a “Stockholder” or
“Company Stockholder” and collectively, the “Company Stockholders”). All
capitalized terms used and not otherwise defined herein shall have the meanings
ascribed to them in the Agreement.

 

1.  Section 2.2 (a) of the Agreement shall be deleted in its entirety and
replaced with the following:

 

(a)          The Closing.  The parties shall endeavor to effect the closing of
the Sale and the other transactions contemplated hereby (the “Closing”) with a
view towards closing on or before January 31, 2007, or at such other time as the
Parties hereto agree (the “Closing Date”). The Closing shall take place at the
offices of Ellenoff Grossman & Schole LLP located at 370 Lexington Avenue, New
York, New York unless otherwise agreed by the Parties. Purchaser has previously
paid to the Company a non-refundable cash deposit of $250,000 upon execution of
this Agreement (“Forfeited Cash Deposit”); such Forfeited Cash Deposit was
released from escrow pursuant to its terms on November 3, 2006 and was paid to
the Company. As of today’s date, and intending to reinstate and readopt this
Agreement (except as otherwise expressly provided by this Amendment), Purchaser
shall pay $250,000 to the Company as a non-refundable cash deposit (“New Cash
Deposit”), to be held in escrow by Jackson & Campbell, P.C., counsel to the
Company; provided, however, that such New Cash Deposit shall be released from
escrow and returned to Purchaser in the event the Company and/or any of the
Company Stockholders, fail to satisfy the closing conditions and any other
required obligations hereunder; provided, further, that such New Cash Deposit
shall be released from escrow and distributed to the Company Stockholders in the
event that the Closing does not occur by January 31, 2007, in the event the
Purchaser fails to satisfy the closing conditions and any other required
obligations hereunder. In the event that the Closing is consummated on or before
January 31, 2007, the New Cash Deposit of $250,000 shall be deducted from the
Cash Consideration (as defined below) owed to the Company Stockholders at the
Closing of the Sale. Notwithstanding anything herein to the contrary and subject
to the termination provisions of this Agreement, in the event the Closing does
not occur by January 31, 2007, (i) this Agreement shall become null and void,
and (ii) the parties shall have no further obligation pursuant to this
Agreement, except for the confidentiality provisions that will survive this
Agreement.



--------------------------------------------------------------------------------


2.  Section 2.2(c) of the Agreement shall be deleted in its entirety and
replaced with the following:

 

(c)         Closing Deliveries.  At the Closing:   (i) the Purchaser will pay to
the Company Stockholders the Purchase Price (as defined below) minus the New
Cash Deposit as provided above, and subject to the Holdback as provided below;
(ii) the Company Stockholders will deliver the stock certificates representing
the Company Stock, duly endorsed for transfer or accompanied by stock powers
duly executed in blank, free and clear of all Liens, and any other documents
that are necessary to transfer to the Purchaser good title to all the Company
Stock; (iii) the Purchaser, the Company and the Company Stockholders will each
execute and deliver the documents required to be delivered by each of them
pursuant to this Agreement hereunder; and (iv) the Purchaser, the Company and
the Company Stockholders will either: (A) confirm in writing the satisfaction of
all closing conditions, as described below, or (B) expressly waive in writing
the fulfillment of any such closing condition, in each of their sole discretion.

 

3.  Section 2.4(a) of the Agreement shall be deleted in its entirety and
replaced with the following:

 

(a)          Consideration.  As consideration in full for the Sale of the
Company Stock, the Purchaser will pay to the Company Stockholders, as set forth
in Section 2.4 of the Company Disclosure Schedule: (i) Eight Million
($8,000,000) in cash (the “Cash Consideration”), less the New Cash Deposit (as
defined above) and (ii) 8,000 shares of a newly created preferred stock (the
“Pace Stock”) which shall be convertible into 800,000 post-split shares of the
Purchaser’s common stock, no par value (“Pace Common Stock”) (the Pace Stock,
together with the Cash Consideration; collectively, the “Purchase Price”).

 

4.  (a)    The Company affirms each of the representations and warranties
contained in Article III and that the representations and warranties therein are
true, correct, and not misleading as of the date of this Amendment. The Company
Disclosure Schedule and any Disclosure Schedule Updates provided to the
Purchasers and accepted by the Purchaser (i) are true, accurate and complete in
all respects as of the date hereof and (ii) will be true, accurate and complete
in all respects as of the Closing.

 

(b)          Section 3.4(a) of the Agreement is hereby amended to add the
Company’s financial statements for the periods ending June 30, 2006 and
September 30, 2006, and the Company’s unaudited financial statements for the
nine (9) month periods ended September 30, 2005 and 2006 to the definition of
“Company Financial Statements”.

 

5.  In addition, Company and Company Stockholders, jointly and severally,
represent and warrant to Purchaser all of the representations and warranties
contained in Annex A of this Amendment. Such representations and warranties (i)
are true, accurate and complete in all respects as of the date hereof and (ii)
will be true, accurate and complete in all respects as of the Closing.

 

6.  Section 8.3 (b) of the Agreement shall be deleted in its entirety and
replaced with the following:



--------------------------------------------------------------------------------


Section 8.3       (b)       By Purchaser, Company or Company Stockholders, if
(i) this Agreement shall not have been consummated on or before January 31,
2007; provided, however, that the right to terminate this Agreement pursuant to
this Section shall not be available to any party if such party’s action or
failure to act has been the principal cause of or resulted in the failure of the
Agreement to be consummated on or before such date, or if (ii) any permanent
injunction or other order of a court or other competent authority preventing the
consummation of the Agreement shall have become final and nonappealable;

 

7.  Simultaneous with the execution of this side letter, a letter agreement, in
the form attached hereto as Exhibit I, relating to the personal guarantees made
out in favor of Liberty Mutual Insurance Company by each of the Guarantors
identified therein on the bonds posted for Sedgwick County, Kansas and Howard
County, Maryland shall be executed by Purchaser and each such Guarantor.

 

[The remainder of this page is intentionally left blank.]












--------------------------------------------------------------------------------


                Other than as set forth above, the Agreement shall be unchanged,
shall continue to bind the parties and shall remain in full force and effect.
This side letter and the transactions contemplated hereby, and all disputes
between the parties under or related to this side letter or the facts and
circumstances leading to its execution, whether in contract, tort or otherwise,
shall be governed by and construed in accordance with the internal laws of the
State of Delaware, applicable to contracts executed in and to be performed
entirely within the State of Delaware.

 

 

 

Very truly yours,

 

 

 

 

 

PACE HEALTH MANAGEMENT SYSTEMS, INC.

 



 

By: 

/s/ John Pappajohn

 

 

 

Name:  John Pappajohn
Title:    Acting Chief Executive Officer

 

AGREED TO AND ACCEPTED BY:

 

COMPANY:

 

CONMED, INC.

 

By: 

/s/ Ronald Grubman

 

Name:  Ronald Grubman
Title:    President

 

COMPANY STOCKHOLDERS:

 


YANKEE PARTNERS, LLC

 

By: 

/s/ Ronald Grubman

 

Name:  Ronald Grubman
Title:    Member

 

RSO, LLC

 

By: 

/s/ Richard Olson

 

Name:  Richard Olson
Title:    Member

 

HAFT VOYAGE, LLC

 

By: 

/s/ Howard Haft

 

Name:  Howard Haft
Title:    Member

 

/s/ Ronald Grubman

Ronald Grubman

 

/s/ Richard Olson

Richard Olson

 

/s/ Howard Haft

Howard Haft



--------------------------------------------------------------------------------


ANNEX A

 

Representations and Warranties of ConMed, Inc. (“Company”). Except as set forth
under the corresponding section of the Disclosure Schedules which Disclosure
Schedules shall be deemed a part hereof and to qualify any representation or
warranty otherwise made herein to the extent of such disclosure, the Company
hereby makes the following representations and warranties to the Purchaser.
Additionally, the placement agent and the investors in the Private Placement, as
defined in Section 7.1(d) of the Agreement, shall be entitled to rely on all of
the representations, warranties and covenants made by the Company to the
Purchaser hereunder, as if such representations, warranties and covenants were
made directly to the placement agent and such investors. Unless otherwise set
forth herein, capitalized terms shall have the meanings set forth in the
Agreement.

(a)          Subsidiaries. All of the direct and indirect subsidiaries of the
Company are set forth on Schedule 3.1(a). The Company owns, directly or
indirectly, all of the capital stock or other equity interests of each
Subsidiary free and clear of any Liens, and all of the issued and outstanding
shares of capital stock of each Subsidiary are validly issued and are fully
paid, non-assessable and free of preemptive and similar rights to subscribe for
or purchase securities. If the Company has no subsidiaries, then all other
references to the Subsidiaries or any of them in the Agreement, any other
agreement entered into therewith, and the transactions contemplated thereby
shall be disregarded.

(b)          Organization and Qualification. The Company and each of the
Subsidiaries is an entity duly incorporated or otherwise organized, validly
existing and in good standing under the laws of the jurisdiction of its
incorporation or organization (as applicable), with the requisite power and
authority to own and use its properties and assets and to carry on its business
as currently conducted. Neither the Company nor any Subsidiary is in violation
or default of any of the provisions of its respective certificate or articles of
incorporation, bylaws or other organizational or charter documents. Each of the
Company and the Subsidiaries is duly qualified to conduct business and is in
good standing as a foreign corporation or other entity in each jurisdiction in
which the nature of the business conducted or property owned by it makes such
qualification necessary, except where the failure to be so qualified or in good
standing, as the case may be, could not have or reasonably be expected to result
in (i) a material adverse effect on the legality, validity or enforceability of
any of the Agreement or any of the agreements entered into therewith, (ii) a
material adverse effect on the results of operations, assets, business,
prospects or condition (financial or otherwise) of the Company and the
Subsidiaries, taken as a whole, or (iii) a material adverse effect on the
Company’s ability to perform in any material respect on a timely basis its
obligations under any of the Agreement or any of the agreements entered into
therewith (any of (i), (ii) or (iii), a “Material Adverse Effect”) and no suit,
action, investigation or proceeding (“Proceeding”) has been institut ed in any
such jurisdiction revoking, limiting or curtailing or seeking to revoke, limit
or curtail such power and authority or qualification.

 



--------------------------------------------------------------------------------


(c)          Authorization; Enforcement. The Company has the requisite corporate
power and authority to enter into and to consummate the transactions
contemplated by each of the Agreement and the transactions contemplated thereby
and otherwise to carry out its obligations hereunder and thereunder. The
execution and delivery of each of the Agreement and the agreements entered into
therewith by the Company and the consummation by it of the transactions
contemplated hereby and thereby have been duly authorized by all necessary
action on the part of the Company and no further action is required by the
Company, its board of directors or its stockholders in connection therewith
other than in connection with all necessary third-party approvals, waivers and
consents (the “Required Approvals”). The Agreement and each of the agreements
entered into therewith has been (or upon delivery will have been) duly executed
by the Company and, when delivered in accordance with the terms hereof and
thereof, will constitute the valid and binding obligation of the Company
enforceable against the Company in accordance with its terms except (i) as
limited by general equitable principles and applicable bankruptcy, insolvency,
reorganization, moratorium and other laws of general application affecting
enforcement of creditors’ rights generally, (ii) as limited by laws relating to
the availability of specific performance, injunctive relief or other equitable
remedies and (iii) insofar as indemnification and contribution provisions may be
limited by applicable law.

(d)          No Conflicts. The execution, delivery and performance of the
Agreement and the agreements entered into therewith by the Company, the sale of
the Company Stock and the consummation by the Company of the other transactions
contemplated hereby and thereby do not and will not (i) conflict with or violate
any provision of the Company’s or any Subsidiary’s certificate or articles of
incorporation, bylaws or other organizational or charter documents, or (ii)
conflict with, or constitute a default (or an event that with notice or lapse of
time or both would become a default) under, result in the creation of any Lien
upon any of the properties or assets of the Company or any Subsidiary, or give
to others any rights of termination, amendment, acceleration or cancellation
(with or without notice, lapse of time or both) of, any agreement, credit
facility, debt or other instrument (evidencing a Company or Subsidiary debt or
otherwise) or other understanding to which the Company or any Subsidiary is a
party or by which any property or asset of the Company or any Subsidiary is
bound or affected, or (iii) subject to the Required Approvals, conflict with or
result in a violation of any law, rule, regulation, order, judgment, injunction,
decree or other restriction of any court or governmental authority to which the
Company or a Subsidiary is subject (including federal and state securities laws
and regulations), or by which any property or asset of the Company or a
Subsidiary is bound or affected; except in the case of each of clauses (ii) and
(iii), such as could not have or reasonably be expected to result in a Material
Adverse Effect.

(e)          Filings, Consents and Approvals. The Company is not required to
obtain any consent, waiver, authorization or order of, give any notice to, or
make any filing or registration with, any court or other federal, state, local
or other governmental authority or other Person in connection with the
execution, delivery and performance by the Company of the Agreement and the
agreements entered into therewith.

 



--------------------------------------------------------------------------------


(f)           Material Changes; Undisclosed Events, Liabilities or Developments.
Except as specifically disclosed in writing (i) there has been no event,
occurrence or development that has had or that could reasonably be expected to
result in a Material Adverse Effect, (ii) the Company has not incurred any
liabilities (contingent or otherwise) other than (A) trade payables and accrued
expenses incurred in the ordinary course of business consistent with past
practice and (B) liabilities not required to be reflected in the Company’s
financial statements pursuant to GAAP, (iii) the Company has not altered its
method of accounting, (iv) the Company has not declared or made any dividend or
distribution of cash or other property to its stockholders or purchased,
redeemed or made any agreements to purchase or redeem any shares of its capital
stock, and (v) the Company has not issued any equity securities to any officer,
director or Affiliate, except pursuant to existing Company stock option plans.

(g)          Litigation. Except as disclosed in Schedule 3(g) hereto, there is
no action, suit, inquiry, notice of violation, proceeding or investigation
pending or, to the knowledge of the Company, threatened against or affecting the
Company, any Subsidiary or any of their respective properties before or by any
court, arbitrator, governmental or administrative agency or regulatory authority
(federal, state, county, local or foreign) (collectively, an “Action”) which (i)
adversely affects or challenges the legality, validity or enforceability of any
of the Agreement and the agreements entered into therewith or the Company Stock
or (ii) could, if there were an unfavorable decision, have or reasonably be
expected to result in a Material Adverse Effect. Neither the Company nor any
Subsidiary, nor any director or officer thereof, is or has been the subject of
any Action involving a claim of violation of or liability under federal or state
securities laws or a claim of breach of fiduciary duty. There has not been, and
to the knowledge of the Company, there is not pending or contemplated, any
investigation by any governmental or regulatory authority or agency involving
the Company or any current or former director or officer of the Company.

(h)          Labor Relations. No material labor dispute exists or, to the
knowledge of the Company, is imminent with respect to any of the employees of
the Company or Subsidiary which could reasonably be expected to result in a
Material Adverse Effect. None of the Company’s or its Subsidiaries’ employees is
a member of a union that relates to such employee’s relationship with the
Company, and neither the Company or any of its Subsidiaries is a party to a
collective bargaining agreement, and the Company and its Subsidiaries believe
that their relationships with their employees are good. No executive officer, to
the knowledge of the Company, is, or is now expected to be, in violation of any
material term of any employment contract, confidentiality, disclosure or
proprietary information agreement or non-competition agreement, or any other
contract or agreement or any restrictive covenant, and the continued employment
of each such executive officer does not subject the Company or any of its
Subsidiaries to any liability with respect to any of the foregoing matters. The
Company and its Subsidiaries are in compliance with all U.S. federal, state,
local and foreign laws and regulations relating to employment and employment
practices, terms and conditions of employment and wages and hours, except where
the failure to be in compliance could not, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect.

 



--------------------------------------------------------------------------------


(i)           Compliance. Neither the Company nor any Subsidiary (i) is in
default under or in violation of (and no event has occurred that has not been
waived that, with notice or lapse of time or both, would result in a default by
the Company or any Subsidiary under), nor has the Company or any Subsidiary
received notice of a claim that it is in default under or that it is in
violation of, any indenture, loan or credit agreement or any other agreement or
instrument to which it is a party or by which it or any of its properties is
bound (whether or not such default or violation has been waived), (ii) is in
violation of any order of any court, arbitrator or governmental body, or (iii)
is or has been in violation of any statute, rule or regulation of any
governmental authority, including without limitation all foreign, federal, state
and local laws applicable to its business and all such laws that affect the
environment, except in each case as could not have or reasonably be expected to
result in a Material Adverse Effect.

(j)           Regulatory Permits. The Company and the Subsidiaries possess all
certificates, authorizations and permits issued by the appropriate federal,
state, local or foreign regulatory authorities necessary to conduct their
respective businesses except where the failure to possess such permits could not
have or reasonably be expected to result in a Material Adverse Effect (“Material
Permits”), and neither the Company nor any Subsidiary has received any notice of
proceedings relating to the revocation or modification of any Material Permit.

(k)          Title to Assets. The Company and the Subsidiaries have good and
marketable title in fee simple to all real property owned by them that is
material to the business of the Company and the Subsidiaries and good and
marketable title in all personal property owned by them that is material to the
business of the Company and the Subsidiaries, in each case free and clear of all
Liens, except for Liens as do not materially affect the value of such property
and do not materially interfere with the use made and proposed to be made of
such property by the Company and the Subsidiaries and Liens for the payment of
federal, state or other taxes, the payment of which is neither delinquent nor
subject to penalties. Any real property and facilities held under lease by the
Company and the Subsidiaries are held by them under valid, subsisting and
enforceable leases with which the Company and the Subsidiaries are in
compliance.

(l)           Patents and Trademarks. The Company and the Subsidiaries have, or
have rights to use, all patents, patent applications, trademarks, trademark
applications, service marks, trade names, trade secrets, inventions, copyrights,
licenses and other intellectual property rights and similar rights necessary or
material for use in connection with their respective businesses and which the
failure to so have could have a Material Adverse Effect (collectively, the
“Intellectual Property Rights”). Neither the Company nor any Subsidiary has
received a notice (written or otherwise) that the Intellectual Property Rights
used by the Company or any Subsidiary violates or infringes upon the rights of
any Person. To the knowledge of the Company, all such Intellectual Property
Rights are enforceable and there is no existing infringement by another Person
of any of the Intellectual Property Rights. The Company and its Subsidiaries
have taken reasonable security measures to protect the secrecy, confidentiality
and value of all of their intellectual properties, except where failure to do so
could not, individually or in the aggregate, reasonably be expected to have a
Material Adverse Effect.

 



--------------------------------------------------------------------------------


(m)         Insurance. The Company and the Subsidiaries are insured by insurers
of recognized financial responsibility against such losses and risks and in such
amounts as are prudent and customary in the businesses in which the Company and
the Subsidiaries are engaged. Neither the Company nor any Subsidiary has any
reason to believe that it will not be able to renew its existing insurance
coverage as and when such coverage expires or to obtain similar coverage from
similar insurers as may be necessary to continue its business without a
significant increase in cost.

(n)          Transactions With Affiliates and Employees. None of the officers or
directors of the Company or any Subsidiary and, to the knowledge of the Company,
none of the employees of the Company or Subsidiary is presently a party to any
transaction with the Company or any Subsidiary (other than for services as
employees, officers and directors), including any contract, agreement or other
arrangement providing for the furnishing of services to or by, providing for
rental of real or personal property to or from, or otherwise requiring payments
to or from any officer, director or such employee or, to the knowledge of the
Company, any entity in which any officer, director, or any such employee has a
substantial interest or is an officer, director, trustee or partner, in each
case in excess of $10,000 other than (i) for payment of salary or consulting
fees for services rendered, (ii) reimbursement for expenses incurred on behalf
of the Company or Subsidiary and (iii) for other employee benefits, including
stock option agreements under any stock option plan of the Company or any
Subsidiary.

(o)          Certain Fees. All brokerage or finder’s fees or commissions that
are or will be payable by the Company to any broker, financial advisor or
consultant, finder, placement agent, investment banker, bank or other Person
with respect to the transactions contemplated by the Agreement and the
agreements entered into therewith are as set forth on Schedule 3.1(o). The
Purchasers shall have no obligation with respect to any fees or with respect to
any claims made by or on behalf of other Persons for fees of a type contemplated
in this Section that may be due in connection with the transactions contemplated
by the Agreement and the agreements entered into therewith.

(p)          Investment Company. The Company is not, and is not an Affiliate of,
an “investment company” within the meaning of the Investment Company Act of
1940, as amended.

(q)          Registration Rights. No Person has any right to cause the Company
to effect the registration under the Securities Act of any securities of the
Company.

(r)          Solvency. Based on the financial condition of the Company as of the
Closing Date, after giving effect to the receipt by the Company of the proceeds
from the sale of the Company Stock hereunder, (i) the fair saleable value of the
Company’s assets exceeds the amount that will be required to be paid on or in
respect of the Company’s existing debts and other liabilities (including known
contingent liabilities) as they mature; (ii) the Company’s assets do not
constitute unreasonably small capital to carry on its business as now conducted
and as proposed to be conducted including its capital needs taking into account
the particular capital requirements of the business conducted by the Company,
and projected capital requirements and capital availability thereof; and (iii)
the



--------------------------------------------------------------------------------


current cash flow of the Company, together with the proceeds the Company would
receive, were it to liquidate all of its assets, after taking into account all
anticipated uses of the cash, would be sufficient to pay all amounts on or in
respect of its liabilities when such amounts are required to be paid. The
Company does not intend to incur debts beyond its ability to pay such debts as
they mature (taking into account the timing and amounts of cash to be payable on
or in respect of its debt). The Company has no knowledge of any facts or
circumstances which lead it to believe that it will file for reorganization or
liquidation under the bankruptcy or reorganization laws of any jurisdiction
within one year from the Closing Date. Schedule 3.1(r) sets forth as of the
dates thereof all outstanding secured and unsecured Indebtedness of the Company
or any Subsidiary, or for which the Company or any Subsidiary has commitments.
For the purposes of this Agreement, “Indebtedness” means (a) any liabilities for
borrowed money or amounts owed in excess of $10,000 (other than trade accounts
payable incurred in the ordinary course of business), (b) all guaranties,
endorsements and other contingent obligations in respect of Indebtedness of
others, whether or not the same are or should be reflected in the Company’s
balance sheet (or the notes thereto), except guaranties by endorsement of
negotiable instruments for deposit or collection or similar transactions in the
ordinary course of business; and (c) the present value of any lease payments in
excess of $10,000 due under leases required to be capitalized in accordance with
GAAP. Neither the Company nor any Subsidiary is in default with respect to any
Indebtedness.

(s)         Tax Status. Except for matters that would not, individually or in
the aggregate, have or reasonably be expected to result in a Material Adverse
Effect, the Company and each Subsidiary has filed all necessary federal, state
and foreign income and franchise tax returns and has paid or accrued all taxes
shown as due thereon, and the Company has no knowledge of a tax deficiency which
has been asserted or threatened against the Company or any Subsidiary.

(t)         Anti Corrupt Practices. Neither the Company nor any Subsidiary, nor
to the knowledge of the Company, any agent or other person acting on behalf of
the Company or Subsidiary has (i) directly or indirectly, used any funds for
unlawful contributions, gifts, entertainment or other unlawful expenses related
to foreign or domestic political activity, (ii) made any unlawful payment to
foreign or domestic government officials or employees or to any foreign or
domestic political parties or campaigns from corporate funds, (iii) failed to
disclose fully any contribution made by the Company (or made by any person
acting on its behalf of which the Company is aware) or any Subsidiary which is
in violation of law, or (iv) violated in any material respect any provision of
the Foreign Corrupt Practices Act of 1977, as amended, or any other applicable
anti-bribery/kickback law, rule, regulation, order, judgment, injunction, decree
or other restriction of any court or governmental authority to which the Company
or a Subsidiary is subject.

(u)          Accountants. The Company’s accounting firm is set forth on Schedule
3.1(u) of the Disclosure Schedule. To the knowledge and belief of the Company,
such accounting firm is a registered public accounting firm as required by the
Exchange Act.

 



--------------------------------------------------------------------------------


(v)         No Disagreements with Accountants and Lawyers.  There are no
disagreements of any kind presently existing, or reasonably anticipated by the
Company to arise, between the Company and the accountants and lawyers formerly
or presently employed by the Company and the Company is current with respect to
any fees owed to its accountants and lawyers.

(w)         FDA.  Neither the Company nor its Subsidiaries manufacture, package,
label, test, distribute, sell, and/or market any products subject to the
jurisdiction of the U.S. Food and Drug Administration under the Federal Food,
Drug and Cosmetic Act, as amended, and the regulations thereunder.

(x)         Manufacturing and Marketing Rights.   Neither the Company nor its
Subsidiaries manufacture, produce, assemble, license, market, or sell any
products to any Person.

(y)         Obligations of Management.   Each officer and key employee of the
Company and its Subsidiaries is currently devoting substantially all of his or
her business time to the conduct of business of the Company and its
Subsidiaries. Neither the Company nor any of its Subsidiaries is aware that any
officer or key employee of the Company or any Subsidiary is planning to work
less than full time at the Company or any Subsidiary, as applicable, in the
future. No officer or key employee is the currently working or, to the Company’s
knowledge, plans to work for a competitive enterprise, whether or not such
officer of key employee is or will be compensated by such enterprise.

(z)         Minute Books.   The minute books of the Company and its Subsidiaries
made available to the Purchasers contain a complete summary of all meetings of
directors and stockholders since the time of incorporation.

(aa)       Elections.   To the Company’s knowledge, all elections and notices
permitted by Section 83(b) of the Internal Revenue Code and any analogous
provisions of applicable state tax laws have been timely filed by all employees
who have purchased shares of the Common Stock under agreements that provide for
the vesting of such shares of Common Stock.

(bb)       Accounts Receivable.   All accounts receivable of the Company and its
Subsidiaries that are reflected on the Company’s and its Subsidiaries’ balance
sheets or interim balance sheets or on the accounting records of the Company and
its Subsidiaries as of the Closing Date (collectively, the “Accounts
Receivable”) represent or will represent valid obligations arising from sales
actually made or services actually performed in the ordinary course of business.
Unless paid prior to the Closing Date, the Accounts Receivable are or will be as
of the Closing Date current and collectible net of the respective reserves shown
on the balance sheet or interim balance sheet or on the accounting records of
the Company and its Subsidiaries as of the Closing Date (which reserves are
adequate and calculated consistent with past practice and, in the case of the
reserve as of the Closing Date, will not represent a greater percentage of the
Accounts Receivable as of the Closing Date than the reserve reflected in the
interim balance sheet represented of the Accounts Receivable reflected therein
and will not represent a material

 



--------------------------------------------------------------------------------


adverse change in the composition of such Accounts Receivable in terms of
aging). Subject to such reserves, each of the Accounts Receivable either has
been or will be collected in full without any set-off, within ninety days after
the day on which it must becomes due and payable. There is no contest, claim, or
right of set-off, other than returns in the ordinary course of business, under
any agreement and/or contract with any obligor of an Accounts Receivable
relating to the amount or validity of such Accounts Receivable. Schedule 3.1(bb)
contains a complete and accurate list of all Accounts Receivable as of the date
of the interim balance sheet, which list sets forth the aging of such Accounts
Receivable.

(cc)       Inventory.    All inventory of the Company and the Subsidiaries,
whether or not reflected in the balance sheet or interim balance sheet, consists
of a quality and quantity usable and salable in the ordinary course of business,
except for obsolete items and items of below standard quality, all of which have
been written off or written down to net realizable value in the balance sheet or
interim balance sheet or on the accounting records of the Company and the
Subsidiaries as of the Closing Date, as the case may be. All inventories not
written off have been priced at the lower of cost or market on the last in,
first out basis. The quantities of each item of inventory (whether raw
materials, work-in-process, or finished goods) are not excessive, but are
reasonable in the present circumstances of the Company and the Subsidiaries.

(dd)       Complaints.    Neither the Company nor any Subsidiary has received
any material client complaints concerning its services.

(ee)       Employee Benefits.    Except as set forth on Schedule 3.1(ee),
neither the Company nor any Subsidiary has (nor for the two years preceding the
date hereof has had) any plans which are subject to ERISA. “ERISA” means the
Employee Retirement Income Security Act of 1974 or any successor law and the
regulations and rules issued pursuant to that act or any successor law.

(ff)       Potential Claims.    The representations, warranties, covenants and
statements contained herein and in the certificates, exhibits and schedules
related hereto do not contain (i) any untrue statement of a fact which could
give rise to a Material Adverse Effect with respect to the Company or its
business or operations, and (ii) do not omit any fact which could give rise to a
Material Adverse Effect with respect to the Company or its business or
operations.

 

 

 



--------------------------------------------------------------------------------


EXHIBIT I

 

PACE HEALTH MANAGEMENT SYSTEMS, INC.

 

 

January 12, 2007

 

 

 

RE:

Performance Bond Guarantees

 

To the parties listed

on the signature page hereto:

 

Reference is hereby made to that certain personal guaranty dated March 21, 2005
made out in favor of Liberty Mutual Insurance Company (“Liberty”) by each of
Ronald Grubman, Joyce Grubman, Richard Olson, Susan Olson, Howard M. Haft and
Becky Ann Haft (the “Guarantors”) on the bond (with Liberty acting as surety
thereunder) posted for Sedgwick County, Kansas (the “Kansas Personal Guaranty”,
such bond, the “Kansas Bond”), and that certain personal guaranty dated March
21, 2005 made out in favor of Liberty by the Guarantors on the bond (with
Liberty acting as surety thereunder) posted for Howard County, Maryland (the
“Maryland Personal Guaranty”, such bond, the “Maryland Bond”, collectively, the
“Personal Guaranties” and the “Bonds”).

 

Pace Health Management Systems, Inc. (the “Company”) agrees that, following the
consummation of its purchase of and merger with ConMed, Inc. (“ConMed”), the
Company shall use commercially reasonable best efforts to either:

 

 

(i)

replace the Bonds with performance bonds not containing Personal Guaranties;

 

 

(ii)

renew or otherwise amend the Bonds, so that the Bonds no longer contain or
require the Personal Guaranties.

 

If the Company is unable to effect either (i) or (ii) above using its
commercially reasonable best efforts, Guarantors agree to maintain the Personal
Guaranties in full force and effect until the expiration of the Bonds, pursuant
to the terms of such Bonds.

 

This side letter and the transactions contemplated hereby, and all disputes
between the parties under or related to this side letter or the facts and
circumstances leading to its execution, whether in contract, tort or otherwise,
shall be governed by and construed in accordance with the internal laws of the
State of Delaware, applicable to contracts executed in and to be performed
entirely within the State of Delaware.

 

[remainder of page intentionally left blank]

 



--------------------------------------------------------------------------------


 

 

Very truly yours,

 

 

PACE HEALTH MANAGEMENT SYSTEMS, INC.

   

 

By:  ______________________________________

 

           Name:

 

           Title:

 

AGREED TO AND ACCEPTED BY:

 

___________________________________

Ronald Grubman

 

___________________________________

Joyce Grubman

 

___________________________________

Richard Olson

 

___________________________________

Susan Olson

 

___________________________________

Howard M. Haft

 

___________________________________

Becky Ann Haft

 

 







--------------------------------------------------------------------------------